                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       In re Application of                              Case No. 18-mc-80179-LB
                                  12       WEST FACE CAPITAL INC.,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING APPLICATION
                                  13                     Applicant.                          TO SERVE REQUEST FOR
                                                                                             DISCOVERY FOR USE IN A FOREIGN
                                  14                                                         PROCEEDING
                                  15                                                         Re: ECF No. 1

                                  16

                                  17                                           INTRODUCTION
                                  18         West Face Capital Inc. is a defendant and counterclaimant in an action pending before the

                                  19   Ontario Superior Court of Justice in Toronto, Ontario, Canada.1 West Face alleges that the

                                  20   counterclaim defendants in its Canadian action engaged in a campaign to defame it, including by

                                  21   making false and defamatory statements about it and its CEO in anonymous postings on various

                                  22   internet websites.2 In an effort to establish that the counterclaim defendants were responsible for

                                  23   the anonymous statements, West Face filed an application under 28 U.S.C. § 1782 seeking leave

                                  24   to issue a subpoena to Google LLC for documents related to the gmail email addresses associated

                                  25

                                  26   1
                                        Appl. – ECF No. 1 at 2 (¶ 1). Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  27
                                       2
                                           Id. (¶ 2).
                                  28

                                       ORDER – No. 18-mc-80179-LB
                                   1   with the statements.3 Google does not oppose West Face’s application.4 The court grants West

                                   2   Face’s application to serve its proposed subpoena on Google.

                                   3

                                   4                                                 ANALYSIS
                                   5   1. Governing Law
                                   6         West Face makes its application for discovery under 28 U.S.C. § 1782(a), which provides, in

                                   7   relevant part:

                                   8              The district court of the district in which a person resides or is found may order him
                                                  to give his testimony or statement or to produce a document or other thing for use
                                   9              in a proceeding in a foreign or international tribunal, including criminal
                                                  investigations conducted before formal accusation. The order may be made
                                  10              pursuant to a letter rogatory issued, or request made, by a foreign or international
                                                  tribunal or upon the application of any interested person and may direct that the
                                  11              testimony or statement be given, or the document or other thing be produced,
                                                  before a person appointed by the court. . . . A person may not be compelled to give
                                  12              his testimony or statement or to produce a document or other thing in violation of
Northern District of California
 United States District Court




                                                  any legally applicable privilege.
                                  13

                                  14         A litigant in a foreign action qualifies as an “interested person” under Section 1782. Intel

                                  15   Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). In order to apply for discovery

                                  16   pursuant to Section 1782, a formal proceeding in the foreign jurisdiction need not be currently

                                  17   pending, or even imminent. Id. at 258–59. Instead, all that is necessary is that a “dispositive

                                  18   ruling” by the foreign adjudicative body is “within reasonable contemplation.” Id. at 259 (holding

                                  19   that discovery was proper under Section 1782 even though the applicant’s complaint against the

                                  20   opposing party was only in the investigative stage). An ex parte application is an acceptable

                                  21   method for seeking discovery pursuant to Section 1782. See In re Letters Rogatory from Tokyo

                                  22   Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (holding that the subpoenaed parties may raise

                                  23   objections and exercise their due process rights by bringing motions to quash the subpoenas).

                                  24         A district court has wide discretion to grant discovery under Section 1782. Intel, 542 U.S. at

                                  25   260–61. In exercising its discretion, a district court should consider the following factors:

                                  26
                                       3
                                           Id.
                                  27
                                       4
                                           Id. at 1.
                                  28

                                       ORDER – No. 18-mc-80179-LB                           2
                                   1   (1) whether the “person from whom discovery is sought is a participant in the foreign proceeding,”

                                   2   (2) “the nature of the foreign tribunal, the character of the proceedings underway abroad, and the

                                   3   receptivity of the foreign government or the court or agency abroad to U.S. federal court judicial

                                   4   assistance,” (3) whether the request “conceals an attempt to circumvent foreign proof-gathering

                                   5   restrictions or other policies of a foreign country or the United States,” and (4) whether the request

                                   6   is “unduly intrusive or burdensome.” Id. at 264–65.

                                   7      A district court’s discretion is to be exercised in view of the twin aims of Section 1782:

                                   8   (1) providing efficient assistance to participants in international litigation and (2) encouraging

                                   9   foreign countries by example to provide similar assistance to our courts. Schmitz v. Bernstein

                                  10   Liebhard & Lifshitz, LLP, 376 F.3d 79, 84 (2d Cir. 2004). There is no requirement that the party

                                  11   seeking discovery establish that the information sought would be discoverable under the

                                  12   governing law in the foreign proceeding or that United States law would allow discovery in an
Northern District of California
 United States District Court




                                  13   analogous domestic proceeding. See Intel, 542 U.S. at 247, 261–63.

                                  14      When considering an application for discovery pursuant to Section 1782, the court considers

                                  15   first whether it has the statutory authority to grant the request and then whether it should exercise

                                  16   its discretion to do so. Lazaridis v. Int’l Centre for Missing and Exploited Children, Inc., 760 F.

                                  17   Supp. 2d 109, 112 (D.D.C. 2011) (citations omitted).

                                  18
                                  19   2. Application
                                  20      2.1    Statutory Requirements
                                  21      West Face’s application satisfies the three minimum statutory requirements of Section 1782.

                                  22   First, West Face’s application seeks discovery from Google, whose principal place of business is

                                  23   in the Northern District of California. Second, the requested discovery is for use in a lawsuit

                                  24   currently pending in Canada. Third, West Face qualifies as an “interested person” because it is a

                                  25   party to the Canadian lawsuit.

                                  26      2.2    Discretionary Intel Factors
                                  27      The discretionary Intel factors also support granting the application.

                                  28

                                       ORDER – No. 18-mc-80179-LB                         3
                                   1             2.2.1   Participant in a foreign proceeding

                                   2         The first Intel factor asks whether the “person from whom discovery sought is a participant in

                                   3   the foreign proceeding.” Intel, 542 U.S. at 264. If the person is a participant, “the need for

                                   4   § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

                                   5   nonparticipant in the matter arising abroad” because “[a] foreign tribunal has jurisdiction over

                                   6   those appearing before it, and can itself order them to produce evidence.” Id. “In contrast,

                                   7   nonparticipants in the foreign proceeding may be outside the foreign tribunal’s jurisdictional

                                   8   reach; hence, their evidence, available in the United States, may be unobtainable absent § 1782(a)

                                   9   aid.” Id.

                                  10         Google is not a participant in the Canadian lawsuit. Additionally, Google maintains that the

                                  11   documents that West Face seeks are located in the United States and not in Canada, and thus they

                                  12   appear to be out of the immediate reach of the Canadian court.5 This factor weighs in favor of
Northern District of California
 United States District Court




                                  13   granting the application. Cf. Thompson v. Doel, No. 5:13-cv-80088-EJD-PSG, 2013 WL 5544607,

                                  14   at *2 (N.D. Cal. Oct. 7, 2013).

                                  15             2.2.2   Nature of the foreign tribunal and receptivity to U.S. federal-court judicial
                                                         assistance
                                  16

                                  17         The second Intel factor requires the court to “take into account the nature of the foreign

                                  18   tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign

                                  19   government or the court or agency abroad to U.S. federal-court judicial assistance.” Intel, 542 U.S.

                                  20   at 264.

                                  21         The Canadian court expressly requested the assistance of this court in obtaining documents

                                  22   from Google and thus appears receptive to U.S. federal-court judicial assistance.6 This factor

                                  23   weighs in favor of granting the application.

                                  24

                                  25   5
                                           Appl. – ECF No. 1 at 3 (¶ 7); Mem. of Law – ECF No. 1-2 at 6.
                                  26   6
                                         Appl. Ex. B (Canadian court order) – ECF No. 1-5 at 26 (“THIS COURT FURTHER REQUESTS
                                       the assistance of the United States District Court for the Northern District of California in aiding the
                                  27   Moving Parties in obtaining documents from Google by the means ordinarily used in that jurisdiction
                                       to obtain documents from a non-party[.]”).
                                  28

                                       ORDER – No. 18-mc-80179-LB                          4
                                   1             2.2.3   Attempt to circumvent foreign proof-gathering restrictions or policies

                                   2         The third Intel factor considers whether the request “conceals an attempt to circumvent foreign

                                   3   proof-gathering restrictions or other policies of a foreign country or the United States.” Intel, 542

                                   4   U.S. at 264–65.

                                   5         The Canadian court expressly held that this application was not an attempt to circumvent

                                   6   Canadian proof-gathering restrictions.7 This factor weighs in favor of granting the application.

                                   7             2.2.4   Undue intrusion or burden
                                   8         The fourth Intel factor is whether the request is “unduly intrusive or burdensome.” Intel, 542

                                   9   U.S. at 265.

                                  10         Google does not oppose West Face’s application, and the discovery West Face seeks does not

                                  11   appear on its face to be unduly intrusive or burdensome. West Face further states that it is willing

                                  12   to meet and confer with Google if Google believes that any of its requests are unduly
Northern District of California
 United States District Court




                                  13   burdensome.8 This factor weighs in favor of granting the application. Cf. In re Darmon, No. 17-

                                  14   mc-80089-DMR, 2017 WL 3283969, at *3 (N.D. Cal. Aug. 2, 2017) (finding that “proposed

                                  15   subpoena [that] requests documents that establish or would help to establish the identity of the

                                  16   author of the blog posts on Wordpress.com” “does not appear to be unduly burdensome and is

                                  17   appropriately tailored”).9

                                  18
                                  19                                              CONCLUSION
                                  20         For the foregoing reasons, the court grants West Face’s application to serve its proposed

                                  21   subpoena on Google.

                                  22

                                  23
                                       7
                                         Id. (Canadian court order) (“THIS COURT DECLARES that the documents to be sought by the
                                  24   Moving Parties in the United States may be relevant and necessary to the just determination of the
                                       Moving Parties’ Counterclaim in this Action, and the Moving Parties; intent to seek production of such
                                  25   documents in the United States is consistent with and not contrary to this Court’s continued
                                       jurisdiction with respect to this Action and is not an attempt to circumvent the proof-gathering process
                                  26   in Canada[.]”).
                                       8
                                           Appl. – ECF No. 1 at 4 (¶ 7); Mem. of Law – ECF No. 1-2 at 8.
                                  27
                                       9
                                           This does not preclude Google from contesting the subpoena. Cf. Darmon, 2017 WL 3283969, at *4.
                                  28

                                       ORDER – No. 18-mc-80179-LB                         5
                                   1      If Google wants to contest the subpoena, it must notify West Face that it wishes to do so

                                   2   before the return date of the subpoena. Then, in lieu of a formal motion to quash, the parties must

                                   3   engage in the meet-and-confer and joint-letter-brief process set out in the court’s standing order,

                                   4   which is attached to this order.

                                   5      West Face must serve Google with a copy of this order and a copy of the standing order when

                                   6   it serves its subpoena.

                                   7

                                   8      IT IS SO ORDERED.

                                   9      Dated: October 12, 2018

                                  10                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-mc-80179-LB                        6
